DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Heather Chatterton (Reg. No. 74302) on 02/04/2022. The application has been amended as follows:

1.	(Original) A method of operating a first base station unit to process In-Phase and Quadrature (IQ) data for transmission to a second base station unit, the first base station unit and the second base station unit both being part of a disaggregated base station in a cellular telecommunications network, the method comprising:
	preparing a first data package, based on IQ data, for transmission to the second base station unit;
	determining a first error value between the IQ data and the first data package;
	causing transmission of the first data package to the second base station unit;
	determining that the first error value exceeds a first error threshold; and 
	in response to the determination that the first error value exceeds the first error threshold:
preparing a second data package, based on the IQ data, for transmission to the second base station unit, wherein a second error value between the IQ data and a combination of the first data package and the second data package is less than the first error value, and
causing transmission of the second data package to the second base station unit.

2.	(Original) The method as claimed in claim 1, wherein the first base station unit and the second base station unit are connectable by a first communications link and a second communications link, the causing transmission of the first data package is over the first communications link and the causing transmission of the second data package is over the second communications link.

3.	(Original) The method as claimed in claim 2, wherein the first communications link and the second communications link are based on separate connections between the first base station 
unit and the second base station unit.

4.	(Original) The method as claimed in claim 2, wherein the first communications link and the second communications link are logical and are based on the same connection between the first base station unit and the second base station unit.

5.	(Original) The method as claimed in claim 4, wherein a set of resources of the first communications link or the second communications link is shared between a plurality of network operators.

6.	(Original) The method as claimed in claim 2, further comprising determining whether the first communications link or the second communications link should be used for transmission of the first data package.

7.	(Original) The method as claimed in claim 6, wherein the determination of whether the first communications link or the second communications link should be used for transmission of the first data package is based on a comparison of one or more performance metrics for the first communications link and the second communications links.

8.	(Original) The method as claimed in claim 1, wherein the first data package and the second data package are compressed.

9.	(Original) The method as claimed in claim 8, further comprising determining a compression ratio for the second data package so that the second error value is less than a second error threshold. 

10.	(Original) The method as claimed in claim 1, wherein the disaggregated base station includes one of:
	at least one central base station unit and at least one distributed base station unit, wherein the first base station unit is either one of the at least one central base station unit or one of the at least one distributed base station unit;
	at least one central base station unit, at least one distributed base station unit, and at least one radio base station unit, wherein the first base station unit is either one of the at least one distributed base station unit or one of the at least one radio base station unit; or
	at least one central base station unit, at least one distributed base station unit, at least one FrontHaul GateWay (FHGW) and at least one radio base station unit, wherein the first base 

11.	(Original) The method as claimed in claim 1, wherein a cellular telecommunications protocol split between the first base station unit and the second base station unit is a higher-physical layer to lower-physical layer split or a lower-physical layer to radio frequency layer split.

12.	(Currently Amended) A method of operating a second base station unit to process a first data package and a second data package processed by a first base station unit, the first base station unit and the second base station unit both being part of a disaggregated base station in a cellular telecommunications network :
	receiving transmission of the first data package from the first base station unit, wherein the first station unit prepared the first data package, based on IQ data, for transmission to the second base station unit and determined a first error value between the IQ data and the first data package;
	receiving transmission of the second data package from the first base station unit; wherein the first base station unit determined that the first error value exceeds a first error threshold and, in response to the determination that the first error value exceeds the first error threshold, prepared the second data package, based on the IQ data, for transmission to the second base station unit, wherein a second error value between the IQ data and a combination of the first data package and the second data package is less than the first error value; and
combining the first data package and the second data package.


13.	(Original) The method as claimed in claim 1, further comprising transmitting, to either the first base station unit or the second base station unit, an indicator of a decompression operation in use at the second base station unit.

14.	(Currently Amended) A non-transitory computer-readable storage medium storing a computer program comprising instructions which, when the computer program is executed by a computer, cause the computer to carry out [[the]] a method of operating a first base station unit to process In-Phase and Quadrature (IQ) data for transmission to a second base station unit, the first base station unit and the second base station unit both being part of a disaggregated base station in a cellular telecommunications network, the method comprising:
	preparing a first data package, based on IQ data, for transmission to the second base station unit;
determining a first error value between the IQ data and the first data package;
	causing transmission of the first data package to the second base station unit;
	determining that the first error value exceeds a first error threshold; and 
	in response to the determination that the first error value exceeds the first error threshold:
	preparing a second data package, based on the IQ data, for transmission to the second base station unit, wherein a second error value between the IQ data and a combination of the first data package and the second data package is less than the first error value, and
		causing transmission of the second data package to the second base station unit.

15.	(Currently Amended) A first base station unit for a disaggregated base station, the first base station unit comprising a processor configured to carry out [[the]] a method of operating a first base station unit to process In-Phase and Quadrature (IQ) data for transmission to a second base station unit, the first base station unit and the second base station unit both being part of a disaggregated base station in a cellular telecommunications network, the method comprising:
	preparing a first data package, based on IQ data, for transmission to the second base station unit;
	determining a first error value between the IQ data and the first data package;
	causing transmission of the first data package to the second base station unit;
	determining that the first error value exceeds a first error threshold; and 
	in response to the determination that the first error value exceeds the first error threshold:
	preparing a second data package, based on the IQ data, for transmission to the second base station unit, wherein a second error value between the IQ data and a combination of the first data package and the second data package is less than the first error value, and
		causing transmission of the second data package to the second base station unit.

16.	(Currently Amended) A second base station unit for a disaggregated base station, the second base station unit comprising a processor configured to carry out [[the]] a method of of operating the second base station unit to process a first data package and a second data package processed by a first base station unit, the first base station unit and the second base station unit both being part of a disaggregated base station in a cellular telecommunications network, the method comprising:
	receiving transmission of the first data package from the first base station unit, wherein the first station unit prepared the first data package, based on IQ data, for transmission to the second base station unit and determined a first error value between the IQ data and the first data package;
	receiving transmission of the second data package from the first base station unit; wherein the first base station unit determined that the first error value exceeds a first error threshold and, in response to the determination that the first error value exceeds the first error threshold, prepared the second data package, based on the IQ data, for transmission to the second base station unit, wherein a second error value between the IQ data and a combination of the first data package and the second data package is less than the first error value; and
	combining the first data package and the second data package.

Allowable Subject Matter
Claims 1-16 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1-16 are allowed because a comprehensive search of prior art failed to teach or discloses the subject matter of the independent claims which is:
“…preparing a first data package, based on IQ data, for transmission to the second base station; determining a first error value between the IQ data and the first data package; causing transmission of the first data package to the second base station; determining that the first error value exceeds a first error threshold; and in response to the determination that the first error value exceeds the first error threshold:
preparing a second data package, based on the IQ data, for transmission to the second base station, wherein a second error value between the IQ data and a combination of the first data package and the second data package is less than the first error value, and causing transmission of the second data package to the second base station.”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  
The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information 

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462